J. S08004/14

NON-PRECEDENTIAL DECISION         SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
SCOTT DALTON FISHER,                :         No. 1768 WDA 2012
                                    :
                      Appellant     :


        Appeal from the Judgment of Sentence, October 12, 2012,
           in the Court of Common Pleas of Cameron County
            Criminal Division at No. CP-12-CR-0000008-2009


COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
SCOTT DALTON FISHER,                :         No. 1769 WDA 2012
                                    :
                      Appellant     :


        Appeal from the Judgment of Sentence, October 12, 2012,
           in the Court of Common Pleas of Cameron County
            Criminal Division at No. CP-12-CR-0000053-2009


COMMONWEALTH OF PENNSYLVANIA        :     IN THE SUPERIOR COURT OF
                                    :           PENNSYLVANIA
                 v.                 :
                                    :
SCOTT DALTON FISHER,                :         No. 1770 WDA 2012
                                    :
                      Appellant     :


        Appeal from the Judgment of Sentence, October 12, 2012,
           in the Court of Common Pleas of Cameron County
            Criminal Division at No. CP-12-CR-0000064-2009
J. S08004/14

COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                    v.                 :
                                       :
SCOTT DALTON FISHER,                   :         No. 1771 WDA 2012
                                       :
                         Appellant     :


        Appeal from the Judgment of Sentence, October 12, 2012,
           in the Court of Common Pleas of Cameron County
            Criminal Division at No. CP-12-CR-0000065-2009


COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                    v.                 :
                                       :
SCOTT DALTON FISHER,                   :         No. 1772 WDA 2012
                                       :
                         Appellant     :


                 Appeal from the Sentencing, October 12, 2012,
               in the Court of Common Pleas of Cameron County
               Criminal Division at No. CP-12-CR-0000072-2009


COMMONWEALTH OF PENNSYLVANIA           :     IN THE SUPERIOR COURT OF
                                       :           PENNSYLVANIA
                    v.                 :
                                       :
SCOTT DALTON FISHER,                   :         No. 1773 WDA 2012
                                       :
                         Appellant     :


        Appeal from the Judgment of Sentence, October 12, 2012,
           in the Court of Common Pleas of Cameron County
            Criminal Division at No. CP-12-CR-0000073-2009




                                     -2-
J. S08004/14

COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     v.                   :
                                          :
SCOTT DALTON FISHER,                      :        No. 1774 WDA 2012
                                          :
                          Appellant       :


           Appeal from the Judgment of Sentence, October 12, 2012,
              in the Court of Common Pleas of Cameron County
               Criminal Division at No. CP-12-CR-0000013-2010


COMMONWEALTH OF PENNSYLVANIA              :    IN THE SUPERIOR COURT OF
                                          :          PENNSYLVANIA
                     v.                   :
                                          :
SCOTT DALTON FISHER,                      :        No. 1775 WDA 2012
                                          :
                          Appellant       :


           Appeal from the Judgment of Sentence, October 12, 2012,
              in the Court of Common Pleas of Cameron County
               Criminal Division at No. CP-12-CR-0000033-2010



BEFORE: FORD ELLIOTT, P.J.E., DONOHUE AND PLATT,* JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED SEPTEMBER 08, 2014

        Appellant appeals from the judgment of sentence imposed in the

above-captioned consolidated cases. Finding no error below, we affirm.

        Appellant was charged in connection with dozens of camp/cabin

burglaries which occurred between November of 2007 and August of 2008 in


*
    Retired Senior Judge assigned to the Superior Court.


                                      -3-
J. S08004/14

the counties of Cameron, Clinton, Tioga, Potter, Clearfield, and Elk. All of

the cases were eventually consolidated and tried in Cameron County.

Appellant was arrested in Cameron County on August 18, 2007, following a

high-speed chase of his vehicle.    Burglary tools and stolen property were

found in the vehicle after a consent search.

      An omnibus pre-trial motion, which included a motion to suppress

evidence, was filed on October 19, 2009, and was eventually denied on

June 21, 2011.   A jury trial was commenced on August 22, 2011, but on

August 23, 2011, a mistrial was declared after a witness testified that

appellant had previously been in jail in Wellsboro.      On August 26, 2011,

appellant filed a motion to bar re-trial on grounds of double jeopardy. On

September 15, 2011, appellant filed a motion for change of venue/venire.

On November 22, 2011, the court denied the motion to bar re-trial.          On

December 28, 2011, the trial court denied the motion for change of

venue/venire.

      On March 15, 2012, appellant filed a motion for dismissal or release

for nominal bail pursuant to Pa.R.Crim.P., Rule 600, 42 Pa.C.S.A.           The

motion was denied on March 26, 2012.           Thereafter, appellant waived his

right to a jury trial and proceeded to a bench trial. On July 18, 2012, the

trial court found appellant guilty of 76 counts of conspiracy to commit

burglary.   On October 12, 2012, appellant was sentenced to an aggregate

                                                                        .



                                    -4-
J. S08004/14

     Appellant raises the following issues on appeal:

           1.
                 Omnibus Pretrial Motion.

                 a.    Trial counsel was ineffective for
                       failing to raise in the lower court
                       the issue that the consent to
                       search the trunk of Defenda
                       vehicle was not valid as the
                       Defendant was in custody at the
                       time that State Troopers requested
                       consent to search the trunk.

                 b.    Trial counsel was ineffective for not
                       raising the issue that the search
                       was not valid because there was no
                       evidence    presented     that    the
                       Defendant was given his Miranda
                       warnings before the police asked
                       for a consent to search the vehicle.

                 c.    The lower court erred in ruling that
                       the traffic stop was valid.

           2.
                 Motion to    Bar   Retrial   Based     on   Double
                 Jeopardy.

           3.
                 Motion for Change of Venue or Venire.

           4.
                 Motion for Release on Nominal Bail.

           5.
                 failing t
                 behalf after Defendant requested that trial
                 counsel call witnesses.

           6.
                 asked for an attorney at the Pennsylvania
                 State Police Barracks in Emporium, and the
                 State Police denied him an attorney and


                                    -5-
J. S08004/14

                  attempted to question Defendant after he

                  was ineffective for failing to raise this issue in
                  the lower court.

            7.    The lower court erred in denying Defendant a
                  new attorney when he requested that he get
                  new counsel prior to his first trial commencing.

            8.



            9.
                  agreeing to a non-jury trial for
                  second trial when Defendant did not consent to
                  the same.

            10.
                  questioning of the co-Defendant who testified
                  against Defendant for failing to raise
                  inconsistencies between the co-
                  preliminary hearing testimony and his trial
                  testimony.

            11.   The lower court erred in allowing hearsay



            12.   The lower court erred in finding Defendant
                  guilty of the crimes for which he was
                  sentenced as there was insufficient evidence
                  presented as to each of the crimes for which
                  Defendant was convicted.

                     -8.

      We first note that we cannot or need not address a number of these

issues. Issues 1a, 1b, 5, 8, 9, and 10 directly raise ineffective assistance of

counsel claims. Generally, such issues cannot be reviewed on direct appeal

but must await collateral review. Commonwealth v. Grant, 813 A.2d 726,


                                     -6-
J. S08004/14

738 (Pa. 2002).     Issue 6 concedes that it was not raised before the trial

court. An issue cannot be raised for the first time on appeal and is deemed

waived. Pa.R.A.P., Rule 302(a), 42 Pa.C.S.A. To the extent that Issue 6 is

                                                                       Grant.

Finally, in the body of the brief, appellant withdraws Issues 2 and 11 from



review only Issues 1c, 3, 4, 7, and 12, and we will address them in the order

presented.

        In Issue 1c, appellant argues that the trial court erred in failing to



was invalid because appellant was in custody at the time and because he

had not been apprised of his Miranda warnings.2           These concerns are

irrelevant because we find that at the time the police requested permission

to search the vehicle, they already had probable cause to perform a

warrantless vehicular search.

        Our supreme court has recently held that probable cause alone is

sufficient to justify a warrantless search of an automobile:

                   In sum, our review reveals no compelling
             reason to interpret Article I, Section 8 of the
             Pennsylvania Constitution as providing greater
             protection with regard to warrantless searches of
             motor vehicles than does the Fourth Amendment.
             Therefore, we hold that, in this Commonwealth, the
             law governing warrantless searches of motor
             vehicles is coextensive with federal law under the

2
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                     -7-
J. S08004/14

            Fourth Amendment.           The prerequisite for a
            warrantless search of a motor vehicle is probable
            cause to search; no exigency beyond the inherent
            mobility of a motor vehicle is required.           The
            consistent and firm requirement for probable cause
            is a strong and sufficient safeguard against illegal
            searches of motor vehicles, whose inherent mobility
            and the endless factual circumstances that such
            mobility engenders constitute a per se exigency
            allowing police officers to make the determination of
            probable cause in the first instance in the field.

                  Here, there is no dispute that probable cause
            existed to search
            more is required.

Commonwealth v. Gary, 91 A.3d 102, 138 (Pa. 2014).


            police have probable cause where the facts and

            sufficient to warrant a person of reasonable caution
            in the belief that an offense has been or is being
                           Commonwealth v. Rogers, 578 Pa.
            127, 849 A.2d 1185, 1192 (2004). We evaluate
            probable cause by considering all relevant facts
            under     a totality   of circumstances analysis.
            [Commonwealth v.] Luv, 735 A.2d [87 (Pa. 1999)]
            at 90 (citing Commonwealth v. Gray, 509 Pa. 476,
            503 A.2d 921 (1985)).

Commonwealth v. Hernandez, 935 A.2d 1275, 1284 (Pa. 2007).

      At the time of the stop, the camp/cabin burglaries had been happening

for months, and the State Troopers were on duty late at night following

every vehicle they came across. (Suppression hearing notes of testimony,

2/16/10 at 5-6.) The State Police had developed a particular profile of the

burglaries. (Id. at 6.) According to this profile, it was believed that multiple

individuals were involved and that some participants were being discharged


                                     -8-
J. S08004/14

from a vehicle remotely from the camp/cabin and that the discharged

individuals were communicating with the driver by radio.      (Id. at 29-30.)

This was based on the fact that no tire tracks were ever found at or leading

up to the camps/cabins. (Id.)

      In the early morning hours of April 18, 2007, Troopers Michael W.

Smith and Allen L. Brothers were travelling southbound in an unmarked



(Id. at 6-7.) As Trooper Smith initiated a three-point turn to begin pursuit,

                                                                    Id. at 7.)

Trooper Smith stated that they were travelling at speeds well over 85 miles

                                                        Id. at 8.) Eventually,

appellant slowed enough for the police to catch up, but even then he was

travelling at 62 to 65 miles per hour on a roadway with a 55 miles per hour

speed limit.   (Id. at 9.)   Appellant again slowed his vehicle, this time to

50

twice cross the yellow line dividing the lanes of traffic. (Id.) At this point,

the troopers illuminated a red bubble light and effected a traffic stop. (Id.

at 10, 25.)



wheel dressed in sweatpants and a sweater jacket.            (Id. at 10-11.)

Edward Whitten was riding in the passenger seat beside appellant, and

                                                     Id.) Whitten and Travis



                                     -9-
J. S08004/14

were in full camouflage outfits. (Id.                               -way radio

attached to it, and a two-way radio was on the seat beside Travis. (Id. at

11.)    Additionally, there were flashlights and various gloves strewn

throughout the vehicle. (Id.) In the backseat was a black canvas bag in

which the troopers could see a Nintendo game system, a thick coil of white,

insulated wire, and several DVDs. (Id. at 11-12.) These items matched the

type of items stolen in the prior burglaries. (Id. at 12.) Finally, the deck lid

behind the rear passenger seat had two holes cut into it where there had

been audio speakers. (Id. at 15.) When he directed his flashlight into these

                                                                     Id. at 15-

16.) In the trunk, Trooper Smith saw a red toolbox, extension cords, a black

DVD player, a red gas can, a box of kitchen knives, as well as various other

merchandise. (Id. at 16.)

       When    asked   why   they   were   wearing   camouflage    outfits,   the

passengers responded that it was because they were playing paintball. (Id.

at 13.) When asked why there was no paint on their outfits, they responded

                                                                    Id.) When

asked where the paintball guns, masks, and equipment were, they stated

                                               Id.

telephone number from the group and contacted him.             (Id. at 13-14.)

                         Dunlap, responded.     (Id. at 14.)   She stated that

she knew appellant and Travis, but that they had not been at their residence



                                     - 10 -
J. S08004/14

that evening and that Eaton had been asleep for several hours. (Id.) It was

at this point that Trooper Smith asked appellant for permission to look in the

trunk. (Id. at 15.)

      Simply stated, the State Troopers did not need permission to look in

the trunk because they had probable cause to perform a vehicular search,

having already witnessed overwhelming evidence that appellant and his crew

were in fact the wanted burglars. From the initial high speed chase, to the

passenger compartment strewn with burglary tools and contraband, to the

poorly explained camouflage outfits, to the two-way radios, and finally to the

outright lie involving Eaton, the police had a tremendous number of

indicators that appellant had been committing burglaries.        Because the

                                                           we find no error in



      In Issue 3, appellant complains that the trial court erred in denying his

motion for change of venue/venire. Appellant argues that excessive pre-trial

publicity called for a change of venue or venire. The standard of review for a

denial of a motion for change of venue is whether the trial court abused its

discretion.    Commonwealth v. Johnson, 612 A.2d 1382, 1384-1385

(Pa.Super. 1992).     First, we find that this issue was made moot by

              decision to proceed by bench trial; there was no jury to be

prejudiced by pre-trial publicity.   Appellant does not argue that he was

improperly forced to submit to a bench trial by the denial of this motion.



                                     - 11 -
J. S08004/14

        Second, even if not moot, we find no abuse of discretion in the trial



below: four articles from the Cameron County Echo published July 27, 2011,

August 10, 2011, August 24, 2011, and August 31, 2011; and one article

from the Bradford Era published September 2, 2011. (Trial court opinion,

12/28/11 at 1-2.)3 The court examined each article and found no pervasive

or inflammatory information. (Id. at 2.) The July 27, 2011 article was on a

back page and gave only general information about appellant and other

criminal defendants.      (Id.)   The August 10, 2011 article was on the front

page but featured another, unrelated criminal defendant, Jason Kamats.

(Id.)    The passing reference to appellant came at the end of the article

noting that he was facing charges in a crime spree involving over

100 offenses.     (Id.)    The August 24, 2011 article was front page, but



not present any conjecture that would taint a subsequent jury pool. (Id. at

3.) The final two articles, August 31, 2011, and September 2, 2011, both

presented unbiased accounts of the mistrial that was declared.       (Id.)   We

find that the trial court did not abuse its discretion in denying the motion for

change of venue/venire.

        In Issue 4, appellant argues that the court erred in denying his motion

for dismissal or release on nominal bail pursuant to Rule 600.      Again, our


3
    The pages of the opinion are not enumerated; this is by our count.


                                       - 12 -
J. S08004/14

standard of review is abuse of discretion. Commonwealth v. Thompson,

93 A.3d 478, 486 (Pa.Super. 2014).

     We first note that outright dismissal of charges pursuant to Rule 600

was never at issue below. Rule 600 provides the following remedies:

           (D)   Remedies

                 (1)   When a defendant has not been brought
                       to trial within the time periods set forth
                       in paragraph (A), at any time before

                       defendant if unrepresented, may file a
                       written motion requesting that the
                       charges be dismissed with prejudice on
                       the ground that this rule has been
                       violated. A copy of the motion shall be
                       served    on  the   attorney    for  the
                       Commonwealth concurrently with filing.
                       The judge shall conduct a hearing on the
                       motion.

                 (2)   Except in cases in which the defendant is
                       not entitled to release on bail as provided
                       by law, when a defendant is held in
                       pretrial incarceration beyond the time set
                       forth in paragraph (B), at any time

                       the defendant if unrepresented, may file
                       a written motion requesting that the
                       defendant be released immediately on
                       nominal bail subject to any nonmonetary
                       conditions of bail imposed by the court
                       as permitted by law.      A copy of the
                       motion shall be served on the attorney
                       for the Commonwealth concurrently with
                       filing. The judge shall conduct a hearing
                       on the motion.

Pa.R.Crim.P., Rule 600(D), 42 Pa.C.S.A.




                                   - 13 -
J. S08004/14

      Dismissal under Rule 600(D)(1) was not available because the time for

bringing appellant to trial under Rule 600(A) had not yet elapsed:

            (A)   Commencement of Trial; Time for Trial

                  (2)    Trial shall commence within the following
                         time periods.

                         (d)   When a trial court has
                               granted a new trial and no
                               appeal has been perfected,
                               the new trial shall commence
                               within 365 days from the
                               date on which the trial


Pa.R.Crim.P., Rule 600 (A)(2)(d), 42 Pa.C.S.A.

      The trial court granted appellant a new trial on August 23, 2011, when



Rule 600(A)(2)(d), the Commonwealth had until August 23, 2012, to bring

appellant to trial.   Appellant filed his motion for dismissal or release for

nominal bail on March 15, 2012, well within that time period and no

dismissal of charges was therefore available under            Rule 600(D)(1).

However, release for nominal bail under Rule 600(D)(2) was at issue

because appellant was facially beyond the maximum time for pre-trial

incarceration under Rule 600:

            (B)   Pretrial Incarceration

                  Except in cases in which the defendant is not
                  entitled to release on bail as provided by law,
                  no defendant shall be held in pretrial
                  incarceration in excess of



                                    - 14 -
J. S08004/14

                    (4)   120 days from the date on which
                          the order of the trial court is filed
                          granting a new trial when no
                          appeal has been perfected;

Pa.R.Crim.P., Rule 600(B)(4), 42 Pa.C.S.A.

        As noted by the trial court, the mechanical 120-day run date from

August 23, 2011 was December 21, 2011.                (Order, 3/26/12 at 2).4

However, following the grant of the mistrial, appellant filed two motions. On

August 26, 2011, appellant filed his motion to bar re-trial on grounds of

double     jeopardy,   which   was   denied    November    22,    2011,   and   on

September 15, 2011, appellant filed a motion for change of venue/venire,

which was denied December 28, 2011.            The time between the filing and

                                 -trial motions is excludable from the Rule 600

period only if the motion delayed trial and thus made the defendant

unavailable and if the Commonwealth exercised due diligence in opposing or

responding to the motion. Commonwealth v. Lynn, 815 A.2d 1053, 1058-

1059 (Pa.Super. 2003).

                                                delayed trial. Since the hearing

on both matters transpired only five days after the filing of the second

motion, on September 20, 2011, there is no issue as to the Commonwealth

failing to exercise due diligence; consequently, the time period between the

                           -trial motions and their resolution is excludable.



4
    The pages of the order are not enumerated; this is by our count.


                                      - 15 -
J. S08004/14

Thus, as correctly calculated by the trial court, the period between

August 26, 2011 and December 28, 2011, a period of 124 days, is

excludable from the Rule 600 calculation. (Order, 3/26/12 at 3.) The trial

court also properly excluded the eight days between the time appellant filed

the motion for dismissal or release for nominal bail on March 15, 2012, and

the March 23, 2012 date of its order disposing of the motion. (Id.) Thus,

the trial court properly excluded 132 days from the Rule 600 time period,

arriving correctly at an adjusted run date of May 1, 2012. (Id.) Therefore,

at the time appellant filed his motion for dismissal or release for nominal

bail, he was not entitled to release for nominal bail. We find no error here.

      In Issue 7, appellant asserts that the trial court erred in denying

defendant a new attorney when he requested same before his first trial.

Unfortunately, counsel for appellant concedes that she is unable to locate



at 30.)   An appellant must identify where in the record an issue was

preserved or it is waived.     See Pa.R.A.P., Rules 2117(c) and 2119(e),

42 Pa.C.S.A.; Commonwealth v. Maisonet, 31 A.3d 689, 694 (Pa. 2011),

cert. denied, Maisonet v. Pennsylvania, 133 S.Ct. 117 (2012). Also, as

previously noted, issues may not be raised for the first time on appeal.

Pa.R.A.P., Rule 302(a), 42 Pa.C.S.A. Consequently, we find that appellant

has waived this issue.




                                    - 16 -
J. S08004/14

     Finally, in Issue 12, appellant contends that the evidence was

insufficient to convict him of 76 separate conspiracies to commit burglary.

We observe our standard of review:

                  The standard we apply when reviewing the
           sufficiency of the evidence is whether viewing all the
           evidence admitted at trial in the light most favorable
           to the verdict winner, there is sufficient evidence to
           enable the fact-finder to find every element of the
           crime beyond a reasonable doubt. In applying the
           above test, we may not weigh the evidence and
           substitute our judgment for the fact-finder.        In
           addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude
           every possibility of innocence. Any doubts regarding
           a                                                    -
           finder unless the evidence is so weak and
           inconclusive that as a matter of law no probability of
           fact    may     be    drawn    from    the   combined
           circumstances. The Commonwealth may sustain its
           burden of proving every element of the crime beyond
           a    reasonable    doubt    by    means    of   wholly
           circumstantial evidence. Moreover, in applying the
           above test, the entire record must be evaluated and
           all evidence actually received must be considered.
           Finally, the trier of fact while passing upon the
           credibility of witnesses and the weight of the
           evidence produced is free to believe all, part or none
           of the evidence. Furthermore, when reviewing a
           sufficiency claim, our Court is required to give the
           prosecution the benefit of all reasonable inferences
           to be drawn from the evidence.

                 However, the inferences must flow from facts
           and circumstances proven in the record, and must be
           of such volume and quality as to overcome the
           presumption of innocence and satisfy the jury of an
                           beyond a reasonable doubt. The trier
           of fact cannot base a conviction on conjecture and
           speculation and a verdict which is premised on
           suspicion will fail even under the limited scrutiny of
           appellate review.


                                   - 17 -
J. S08004/14



Commonwealth v. Kearney, 92 A.3d 51, 64 (Pa.Super. 2014), quoting

Commonwealth v. Slocum, 86 A.3d 272, 275-276 (Pa.Super. 2014)

(citations omitted).



the evidence proved the existence of only one larger, overarching conspiracy

rather than 76 individual conspiracies.      Second, appellant claims that the

Commonwealth presented the testimony of only 29 burglary victims and that

the testimony of Whitten failed to identify each individual camp/cabin that

the conspirators burgled; therefore, there was insufficient evidence to tie

appellant to a significant number of the burglaries.



single, overarching conspiracy. We note:

                  In determining whether a single conspiracy or
            multiple conspiracies have been established, we
            must consider several relevant factors:

                  The factors most commonly considered
                  in a totality of the circumstances analysis
                  of the single vs. multiple conspiracies
                  issue . . . are: the number of overt acts
                  in common; the overlap of personnel;
                  the time period during which the alleged
                  acts took place; the similarity in methods
                  of operation; the locations in which the
                  alleged acts took place; the extent to
                  which the purported conspiracies share a
                  common objective; and, the degree to
                  which interdependence is needed for the
                  overall operation to succeed.




                                    - 18 -
J. S08004/14

            Commonwealth v. Davis, 704 A.2d 650, 654
            (Pa.Super.1997) citing Commonwealth v. Savage,
            388 Pa.Super. 561, 566 A.2d 272, 278 (1989).

Commonwealth v. Barnes, 871 A.2d 812, 820 (Pa.Super. 2005),

affirmed, 924 A.2d 1202 (Pa. 2007).



Commonwealth v. Grekis, 601 A.2d 1275 (Pa.Super. 1992). In Grekis,

appellant was the owner of the Quick Stop restaurant in Allegheny County,

                                            -in-                         -in-

law conspired with one Lance Neuring, a burglar and a thief, to supply the

Quick Stop with cigarettes.   Between August 16, 1987, and February 19,

1988, Neuring forcibly entered numerous stores in Pittsburgh and stole over

1,600 cartons of cigarettes which he then resold to appellant. Appellant was

subsequently convicted of 19 separate conspiracy convictions.      On appeal,

this court reversed:

                  More troublesome, howev
            assertion that the Commonwealth did not prove
            nineteen conspiracies but a single, continuing
            conspiracy which included, inter alia, nineteen
            deliveries of stolen merchandise. In this matter, we
            conclude that appellant must prevail. Given the
            nature of the evidence here, we agree that it proved
            a single, ongoing and continuous conspiracy rather
            than a distinct criminal agreement each time Neuring
            delivered the cigarettes. Recently, this court has
            explained:

                  Under Pennsylvania law, a single
                  conspiracy may have multiple criminal
                  objectives . . . . Thus, when on a single
                  occasion there is a single agreement to


                                   - 19 -
J. S08004/14

                   commit two crimes, e.g. murder and
                   arson, a single conspiracy exists . . . .
                   Likewise,    a    single     conspiratorial
                   agreement may involve a continuing
                   course of criminal conduct involving the
                   repetition of a single crime or the
                   commission of a series of crimes.

              Commonwealth v. Savage, 388 Pa.Super. 561,
              571, 566 A.2d 272, 276-277 (1989); see also
              Commonwealth v. Troop, 391 Pa.Super. 613, 621,
              571 A.2d 1084, 1088-89 (1990) (where the evidence
              demonstrated that the co-conspirators formulated a
              distinct and separate criminal plan and committed a
              robbery each time their need for money for cocaine
              arose, evidence warranted a finding of three
              separate conspiracies).

                    In light of this standard, we find that the
              evidence here substantiates only a single conspiracy
              to accomplish several, repeated crimes.       By so
              concluding we do not fail to appreciate that this
              conspiracy involved numerous serious offenses. No

              facilitated and encouraged the many separate
              burglaries committed by Neuring. Nonetheless, the
              heart of the offense of conspiracy is the agreement
              and in our view the evidence at trial reasonably
              supports the inference of only one.             See
              Commonwealth v. Perez, 381 Pa.Super. 149, 553
              A.2d 79, appeal dismissed, 525 Pa. 132, 577 A.2d
              1340 (1989). Thus, we vacate the convictions on all
              but one count of criminal conspiracy.

Grekis, 601 A.2d at 1283-1284.

      We find Grekis to be distinguishable. Although not directly stated in

the facts, it appears that there was an initial, ongoing agreement between

                    -in-law and Neuring to supply the Quick Stop with stolen

cigarettes.   Thereafter, Neuring simply made deliveries to the Quick Stop



                                     - 20 -
J. S08004/14

without further discussion. All of the burglaries in Grekis shared a common

objective: supplying the Quick Stop with cigarettes. Instantly, however, the

evidence does not show an ongoing agreement to achieve a common

objective. Rather, it appears that appellant and his crew ventured out on a

burglary detail whenever the mood or the need struck them.

     The Commonwealth cites to Commonwealth v. Troop, 571 A.2d

1084 (Pa.Super. 1990), appeal denied, 584 A.2d 317 (Pa. 1990), wherein

this court found the lack of a common goal or objective critical. In Troop,

the conspirators committed multiple robberies to supply money for drugs as

they needed them. The Troop court held:

                        A single, continuing conspiracy is
                 demonstrated where the evidence proves
                 that the essential feature of the existing
                 conspiracy was a common plan or
                 scheme to achieve a common, single,
                 comprehensive goal . . . .       A single,
                 continuing conspiracy may contemplate a
                 series of offenses, or be comprised of a
                 series of steps in the formation of a
                 larger,    general     conspiracy      ....
                 Therefore, where the evidence at trial is
                 sufficient for the jury to infer that the
                 essential features of the          existing
                 conspiracy were a common plan or
                 scheme to achieve a common, single,
                 comprehensive goal or end, then the
                 conclusion that the conspiracy was a
                 single, continuing conspiracy is justified.

                 United States v. Continental Group,
                 Inc.,    456     F.Supp.    704,    716
                 (E.D.Pa.1978),       , 603 F.2d 444 (3d
                 Cir.1979), cert. denied, 444 U.S. 1032,
                 100 S.Ct. 703, 62 L.Ed.2d 668 (1980).


                                   - 21 -
J. S08004/14



          Commonwealth v. Lore, 338 Pa.Super. 42, 67-68,
          487 A.2d 841, 855 (1984) (citations omitted),
          allocatur denied (July 18, 1985).

                 Here, appellant argues that the trial evidence
          established that the robberies and other offenses
          resulted from one ongoing conspiracy, with the
          single purpose of obtaining money to use to
          purchase cocaine. We disagree. According to the
          testimony of one of the accomplices, Bess Brown,
          the first robbery, on April 11, 1988, occurred after
          appellant and his four accomplices had taken
          cocaine, and discussed the need to get money to buy
          more cocaine. N.T. November 16, 1988 at 55-62.
          The money taken in the robbery was used to
          purchase cocaine, which the five shared. Id. at 63.
          Some twenty-seven hours later, on April 13, 1988,
          the five accomplices were together again, and there
          was a discussion concerning the need to obtain
          money to purchase more cocaine. Id. at 66-67.
          Appellant, along with James Troop and Daniel
          Verosko,
          robbed it. Id. at 67 70. Once again, the proceeds
          from the robbery were used to purchase cocaine for
          the entire group. Id. at 70 71. The final robbery
          occurred later that morning. Bess Brown testified
          that, prior to this robbery, James Troop mentioned
          the need to obtain more money for cocaine. Id. at
          72 73. Appellant Larry Troop agreed, and four of
          the five then drove to a convenience store and
          robbed it. Id. at 73 77. The proceeds again were
          used to purchase cocaine. Id. at 77.

                 This testimony alone clearly was sufficient to
          justify a finding that appellant and his accomplices
          entered into three separate agreements to commit
          the robberies.     The three criminal episodes that
                                               onvictions were
          separated in time and place. In addition, there was
          no evidence of a single, pre-existing criminal plan
          that encompassed the three separate robberies.
          Instead, the evidence suggested that the group
          formulated a separate criminal plan and committed a


                                 - 22 -
J. S08004/14

                robbery each time the group needed money to buy
                more cocaine. As the Commonwealth aptly notes in

                robbery was formed only after the available cocaine
                had been used by the co-defendants. Each time the
                need for cocaine surfaced and each time the need for
                money to purchase the cocaine surfaced, the group

                Appellee at 32.     Accordingly, we hold that the
                evidence warranted a finding of guilt for three
                separate conspiracies.

Troop, 571 A.2d at 1089-1090.

      As in Troop, there is no evidence that all of the burglaries committed

by appellant were to further some overarching goal. There is no evidence

that these burglaries were anything more than spur of the moment forays.

Thus, we conclude that these burglaries constituted multiple conspiracies

rather than a single, overarching conspiracy.

      Finally, appellant offers a second theory as to the evidence being

insufficient.      Appellant claims that the Commonwealth presented the

testimony of only 29 burglary victims and that the testimony of Whitten

failed to identify each individual camp/cabin that the conspirators burgled;

therefore, there was insufficient evidence to tie appellant to a significant

number of the burglaries. We disagree.

      The Commonwealth presented the testimony of 75 different burglary

victims each of whom identified their camp/cabin, identified the time period

when they discovered the burglary, identified the damage done and/or the

items taken, stated that they did not know appellant, and related whether



                                       - 23 -
J. S08004/14

they had recovered any of their stolen belongings. (See notes of testimony,

5/14/12 at 8-169 (59 victims); 5/15/12 at 7-50, 72-76 (16 victims).) Many

of the victims claimed items that the pol

residence.   (Notes of testimony, 5/15/12 at 90-98 (police seized stolen




burglaries were done.     Many victims described stolen property consistent

with what the police found and which Whitten also described such as flat

screen televisions and copper piping.        Finally, Whitten testified that the

police escorted him to various camps/cabins and asked him if they looked

familiar. (Id. at 54-55.) In sum, given the nature of these burglaries and

their time frame, and the voracious criminal appetite described by Whitten,

we think sufficient evidence was presented that appellant committed each of

these burglaries. We see no merit here.

     Accordingly, having found no merit in the arguments raised on appeal,

we will affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 9/8/2014



                                    - 24 -